

117 HR 5352 IH: Military Suicide Prevention in the 21st Century Act
U.S. House of Representatives
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5352IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2021Mr. Joyce of Ohio (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a pilot program to pre-program suicide prevention resources into smart devices issued to members of the Armed Forces. 
1.Short titleThis Act may be cited as the Military Suicide Prevention in the 21st Century Act. 2.FindingsCongress finds the following: 
(1)Although personal electronic devices, such as mobile phones, computers, and tablets, increasingly are being leveraged as vehicles for health in the civilian world, almost nothing is known about personal technology use among members of the Armed Forces. (2)The Defense Health Agency created the Virtual Hope Box application to help members of the Armed Forces build resilience. 
(3)Users of the Virtual Hope Box application reported significantly greater ability to cope with unpleasant emotions and thoughts. (4)Members of the Armed Forces who are behavioral health patients experiencing distress, emotional dysregulation, or suicidal ideation are often separated from direct clinical support when they need it. 
(5)The Virtual Hope Box application offers a highly portable, accessible, and discreet tool for effectively increasing coping self-efficacy. (6)A strongly linked chain of care depends on engaged leaders as well as highly competent first responders, crisis hotline workers, emergency department personnel, chaplains, primary care clinicians, and behavioral health clinicians. 
3.Pilot program on pre-programming of suicide prevention resources into smart devices issued to members of the Armed Forces 
(a)In generalCommencing not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program under which the Secretary— (1)pre-downloads the Virtual Hope Box application of the Defense Health Agency, or such successor application, on smart devices individually issued to members of the Armed Forces;  
(2)pre-programs the National Suicide Hotline number and Veterans Crisis Line number into the contacts for such devices; and (3)provides training, as part of training on suicide awareness and prevention conducted throughout the Department of Defense, on the preventative resources described in paragraphs (1) and (2). 
(b)DurationThe Secretary shall carry out the pilot program under this section for a two-year period.  (c)ScopeThe Secretary shall determine the appropriate scope of individuals participating in the pilot program under this section to best represent each Armed Force and to ensure a relevant sample size.  
(d)Identification of other resourcesIn carrying out the pilot program under this section, the Secretary shall coordinate with the Director of the Defense Health Agency and the Secretary of Veterans Affairs to identify other useful technology-related resources for use in the pilot program. (e)ReportNot later than 30 days after completing the pilot program under this section, the Secretary shall submit to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a report on the pilot program.  
(f)Veterans Crisis Line definedIn this section, the term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of title 38, United States Code.  